                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DERRICK L. HAMILTON,                                )
                                                    )
                            Plaintiff,              )        Case No. 1:19-cv-00554
                                                    )
       v.                                           )        Honorable Susan E. Cox
                                                    )        Magistrate Judge
LOANCARE, LLC,                                      )
                                                    )
                            Defendant.              )

             MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT
            LOANCARE, LLC’S MOTION TO RECONSIDER RULING ON
             DEFENDANT LOANCARE, LLC’S MOTION TO DISMISS

                                         Table of Contents

I.      Issue Raised                                                                  1
II.     Pertinent Procedural History and Pleadings                                    1
III.    Pertinent Allegations of the Complaint                                        2
        A.     Events Prior to the Waiver Notice                                      2
        B.     The Waiver Notice                                                      2
IV.     Legal Standards on Rule 12(b)(6) Motion to Dismiss                            4
V.      Legal Standards on Motion to Reconsider                                       5
VI.     The Court’s Ruling on the Motion to Dismiss                                   7
        A.     The Court’s Findings                                                   7
        B.     The Court’s Error of Law                                               9
        C.     Application of Proper Law to the Waiver Notice                         12
               1.      The Objective Purpose of the Waiver Notice                     12
               2.      The Bankruptcy Disclaimer Issue                                13
               3.      Reconsideration of the Ruling is Required                      14

                                          Table of Cases

Goodson v. Bank of America, 600 Fed. Appx. 422 (6th Cir. 2015)                        3, 11, 13
Gburek v. Litton Loan Servicing LP, 614 F.3d 380 (7th Cir. 2010)                      3, 7, 10,
                                                                                      11, 12, 13,
                                                                                      14
Firestone Fin. Corp. v. Meyer, 796 F.3d 822 (7th Cir. 2015)                           4
Pierce v. Zoetis, Inc., 818 F.3d 274 (7th Cir. 2016)                                  4
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)                                       4
Ashcroft v. Iqbal, 556 U.S. 662 (2009)                                                4
Tobey v. Chibucos, 890 F.3d 634 (7th Cir. 2018)                                       4
U.S. ex rel. Upton v. Family Health Network, Inc., 900 F. Supp. 2d 821 (N.D.      5
Ill. 2012)
Winiecki v. Creditors Interchange Receivable Mgmt., LLC, 14 F. Supp. 3d           5
1086 (N.D. Ill. 2014) (J. Castillo)
Reger Dev., LLC v. Nat’l City Bank, 592 F.3d 759 (7th Cir. 2010)                  5
Hecker v. Deere & Co., 556 F.3d 575 (7th Cir. 2009)                               5
Muczynski v. Lieblick, 2013 WL 1080613 (N.D. Ill. 2013)                           5
Young v. Murphy, 161 F.R.D. 61 (N.D. Ill. 1995) (J. Castillo)                     5, 6, 14
Pearle Vision, Inc. v. Eye Exam Illinois-Lansing Facility, Ltd., 1994 WL          5
374272 (N.D. Ill. 1994)
U.S. for Use & Ben. of A. Hollow Metal Warehouse, Inc. v. U.S. Fid. & Guar.       5
Co., 700 F. Supp. 410 (N.D. Ill. 1988)
Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185 (7th              6
Cir.1990)
Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264 (7th Cir.   6
1996)
Publishers Res., Inc. v. Walker-Davis Publications, Inc., 762 F.2d 557 (7th       6
Cir. 1985)
Molex Inc. v. Wyler, 334 F. Supp. 2d 1083 (N.D. Ill. 2004) (J. Castillo)          6
McSparran v. Larson, 2006 WL 2052057 (N.D. Ill. 2006)                             6, 7
Ruth v. Triumph Partnerships, 577 F.3d 790 (7th Cir. 2009)                        7, 8, 9, 10
                                                                                  11, 12
Heyer v. Pierce & Assocs., P.C., 2017 WL 75739 (N.D. Ill. 2017)                   8
Stricklin v. Jefferson Capital Sys., LLC, 2011 WL 5325735 (S.D. Ill. 2011)        9
Weber v. Seterus, Inc., 2018 WL 1519163 (N.D. Ill. 2018)                          10
Bailey v. Sec. Nat. Servicing Corp., 154 F.3d 384 (7th Cir. 1998)                 11, 13
Horkey v. J.V.D.B. & Associates, 333 F.3d 769 (7th Cir. 2003)                     11
Maynard v. Cannon, 401 Fed. Appx. 389 (10th Cir. 2010)                            11
Marshall v. Deutsche Bank Nat’l Trust Co., 2011 WL 345988 (E.D. Ark.              11
2011), aff’d 445 Fed. Appx. 900 (8th Cir. 2011)
Randerson v. Taylor Hayden, PLLC, 2015 WL 4429354 (M.D. Fla. 2015)                11
Bohringer v. Bayview Loan Servicing, LLC, 141 F.Supp.3d 1229 (S.D. Fla.           11
2015)


                                          Statutes

Fed. R. Civ. P. 8(a)(2)                                                           4
Fed. R. Civ. P. 12(b)(6)                                                          4
Fed. R. Civ. P. 10(c)                                                             5
Fed. R. Civ. P. 59(e)                                                             5
Fed. R. Civ. P. 60(b)                                                             5
Fed. R. Civ. P. 54(b)                                                             5




                                             ii
       Defendant LoanCare, LLC (“LoanCare”), by its attorney Charles M. Baum, files its

Motion to Reconsider the Court’s ruling (Doc. 31) on its Fed. R. Civ. P. 12(b)(6) Motion to

Dismiss the First Amended Class Action Complaint of Plaintiff Derrick L. Hamilton

(“Hamilton”), as follows:

I.     Issue Raised

       Whether the Court, in ruling that Hamilton’s complaint plausibly alleged that the

communication at issue was sent in connection with the collection of a debt, made an error of law

on this threshold question by assessing the purpose of the communication “from the perspective

of a reasonable consumer” or as a “reasonable consumer could plausibly view the

communication,” rather than by determining, factually and objectively, whether the

communication was sent in connection with the collection of a debt.

II.    Pertinent Procedural History and Pleadings

       On April 12, 2019, Hamilton filed his First Amended Class Action Complaint (the

“Complaint”) seeking relief under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C.

§ 1692 et seq. (Doc. 15.) On April 25, 2019, LoanCare filed its Rule 12(b)(6) motion to dismiss

the Complaint (the “Motion”). (Docs. 16, 17.) 1 The Motion sought, inter alia, dismissal with

prejudice based upon an argument that the communication in question (the “Waiver Notice”) was

not debt collection activity.

       In deciding that the Complaint plausibly alleged that the Waiver Notice was sent in

connection with the collection of a debt, the Court made an error of law by assessing the purpose



1
  The Motion consists of Defendant LoanCare, LLC’s Motion to Dismiss (Doc. 16) and the Memorandum
of Law in Support of Defendant LoanCare, LLC’s Motion to Dismiss (Doc. 17). Other pleadings related
to the Motion are Plaintiff’s Response in Opposition to Defendant’s Rule 12(b)(6) Motion to Dismiss (the
“Response”) (Doc. 27) and the Reply Brief in Support of Defendant LoanCare, LLC’s Motion to Dismiss
(Doc. 29).

                                                   1
of the communication “from the perspective of a reasonable consumer,” or as a “reasonable

consumer could plausibly view the communication.” (Doc. 31, pp. 6, 8, 10.) Respectfully, the

Court should have assessed this threshold question by determining, factually and objectively,

whether the Waiver Notice was sent in connection with the collection of a debt. The plain

language of the Waiver Notice, which did not seek to collect from Hamilton but rather waived

LoanCare’s right to collect from Hamilton, leads to only one conclusion – that the communication

was not sent in connection with the collection of a debt.

III.   Pertinent Allegations of the Complaint

       A.      Events Prior to the Waiver Notice

       On January 28, 2015, Hamilton initiated a bankruptcy case in the Northern District of

Illinois by filing a voluntary petition for relief under Chapter 13 of the Bankruptcy Code. (Doc.

15, ¶ 11.) As to the subject debt, Hamilton’s Chapter 13 plan provided that he is surrendering

certain property to LenderLive Network, Inc. in full satisfaction of its claims. (Doc. 15, ¶ 12.)

The Bankruptcy Court confirmed Hamilton’s Chapter 13 Plan, and on September 8, 2015,

Hamilton was granted a discharge under the Bankruptcy Code, thus extinguishing Hamilton’s

liability on the subject debt. (Doc. 15, ¶¶ 13-15.) LenderLive Network, Inc. transferred the

servicing rights to the subject debt to RoundPoint Mortgage Servicing Corporation which, after a

judgment of foreclosure, transferred the servicing rights to the subject debt to LoanCare. (Doc.

15, ¶¶ 16, 17, 18, 20.)

       B.      The Waiver Notice

       On December 13, 2018, LoanCare sent the Waiver Notice, which was entitled

“DEFICIENCY WAIVER NOTICE.” (Doc. 15-1.) The Waiver Notice: (a) did not make a

demand for payment; (b) did not list a payment due date; and (c) did not threaten consequences



                                                2
should Hamilton fail to pay. (Doc. 15-1.) 2

        The Waiver Notice specifically provided:

                After the application of proceeds from the sale of the above listed
                property to your mortgage loan balance, there remains a deficiency
                of $49,867.54. The deficiency exceeds the maximum home loan
                guaranty amount authorized by the United States Department of
                Veterans Affairs (“VA”) for your loan, which is $36,000.00. In
                accordance with established VA guidelines and regulations, the
                holder of the deficiency waives its right to collect the unpaid
                deficiency balance from you, and neither the VA nor the
                deficiency holder will pursue you for any portion of the deficiency
                balance.

(Doc. 15-1)(emphasis added). The Waiver Notice also provided:

                IF YOU ARE CURRENTLY INVOLVED IN A BANKRUPTCY
                PROCEEDING OR HAVE PREVIOUSLY RECEIVED A
                DISCHARGE IN A BANKRUPTCY PROCEEDING, PLEASE
                NOTIFY US IMMEDIATELY AND BE ADVISED THAT THIS
                NOTICE IS FOR INFORMATIONAL PURPOSES ONLY. THIS
                NOTICE IS NOT INTENDED TO COLLECT, RECOVER, OR
                OFFSET THE DEBT AGAINST YOU PERSONALLY AND
                SHOULD NOT BE CONSIDERED A DEMAND FOR
                PAYMENT OR INDICATE THAT YOU ARE PERSONALLY
                LIABLE FOR THIS DEBT. PLEASE CONSULT AN
                ATTORNEY IF YOU HAVE ANY QUESTIONS ABOUT YOUR
                RIGHTS UNDER BANKRUPTCY LAW.

(Doc. 15-1)(emphasis added). Finally, the Waiver Notice provided:

                TO THE EXTENT THE FAIR DEBT COLLECTION
                PRACTICES ACT (FDCPA) IS APPLICABLE, PLEASE BE
                ADVISED THAT THIS COMMUNICATION IS FROM A DEBT
                COLLECTOR AND ANY INFORMATION OBTAINED WILL
                BE USED FOR THAT PURPOSE.


2
 See, e.g. Goodson v. Bank of America, 600 Fed. Appx. 422, 432 (6th Cir. 2015) (letter was not “debt
collection activity” since it did not make an express demand for payment, did not list a payment due date,
or did not threaten consequences should debtor fail to pay); Gburek v. Litton Loan Servicing LP, 614 F.3d
380, 384-385 (7th Cir. 2010) (the absence of a demand for payment and the objective purpose and context
of the communication are factors in the determination of whether the communication was sent in
connection with the collection of a debt).



                                                    3
(Doc. 15-1).

       As such, the Waiver Notice waived LoanCare’s right to collect from Hamilton. Indeed,

the purpose of the Waiver Notice was to advise Hamilton that LoanCare was not pursuing

Hamilton for any balance. Importantly, Hamilton in the Response admits the obvious – that an

“effect of the letter” was to apprise Hamilton “that debt is now being waived.” (Doc. 27, p. 5.)

Moreover, in ruling on the Motion, the Court found that the “Waiver Notice does not make a

demand for payment. In fact, “it does the opposite—it waives a debt.” (Doc. 31, p. 6.)

IV.    Legal Standards on Rule 12(b)(6) Motion to Dismiss

       A complaint must set forth a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “A motion to dismiss pursuant to Rule

12(b)(6) challenges the viability of a complaint by arguing that it fails to state a claim upon which

relief may be granted.” Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 825 (7th Cir. 2015).

“Although detailed factual allegations are unnecessary, the complaint must have ‘enough facts to

state a claim to relief that is plausible on its face.’” Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th

Cir. 2016), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “Determining whether a complaint states a plausible claim for relief will ... be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679. In deciding a motion to dismiss, the Court accepts the factual

allegations in the complaint as true and draws all reasonable inferences in favor of the plaintiff.

Tobey v. Chibucos, 890 F.3d 634, 645 (7th Cir. 2018).

       In ruling on a Rule 12(b)(6) motion, a court must assess the complaint “as a whole.” U.S.



                                                  4
ex rel. Upton v. Family Health Network, Inc., 900 F. Supp. 2d 821, 829 (N.D. Ill. 2012). A

document that is attached to a pleading “is a part of the pleading for all purposes.” Fed. R. Civ.

P. 10(c). Thus, when ruling on a Rule 12(b)(6) motion, a court must “consider documents

attached to the complaint as part of the complaint itself.” Winiecki v. Creditors Interchange

Receivable Mgmt., LLC, 14 F. Supp. 3d 1086, 1090 (N.D. Ill. 2014)(J. Castillo), citing Reger

Dev., LLC v. Nat’l City Bank, 592 F.3d 759, 764 (7th Cir. 2010). The attachments to a complaint

“may permit the court to determine that the plaintiff is not entitled to judgment” in his favor.

Winiecki, 14 F. Supp. 3d at 1090, citing Hecker v. Deere & Co., 556 F.3d 575, 588 (7th Cir.

2009).

V.       Legal Standards on Motion to Reconsider

         Because the denial of a motion to dismiss is not a final judgment, a motion to reconsider

the decision is not governed by Fed. R. Civ. P. 59(e), which addresses motions to alter or amend

judgments. Muczynski v. Lieblick, 2013 WL 1080613, at *1–2 (N.D. Ill. 2013). Nor does the

denial of a motion to dismiss fall within the scope of Fed. R. Civ. P. 60(b), which provides a

procedure for seeking relief from a final judgment, order, or proceeding. Id.

         Rather, courts in this District have contemplated motions to reconsider interlocutory

orders under Fed. R. Civ. P. 54(b) (“Rule 54(b)”), common law, and the court’s inherent authority.

Id.; see also Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill. 1995) (J. Castillo) (applying Rule

54(b) as the proper vehicle for a motion to reconsider an interlocutory order denying a motion for

summary judgment). Specifically, a motion to reconsider the denial of a motion to dismiss is

governed by Rule 54(b). Pearle Vision, Inc. v. Eye Exam Illinois-Lansing Facility, Ltd., 1994 WL

374272, at *1 (N.D. Ill. 1994). Motions to reconsider under Rule 54(b) do not have express filing

requirements or time constraints. Id.; U.S. for Use & Ben. of A. Hollow Metal Warehouse, Inc. v.



                                                 5
U.S. Fid. & Guar. Co., 700 F. Supp. 410, 412 (N.D. Ill. 1988) (the Federal Rules of Civil

Procedure place no time constraints on motions to reconsider interlocutory orders). 3

       The Court may, sua sponte or on motion, correct clear errors of fact or law in an

interlocutory order. Young, 161 F.R.D. at 62. Reconsideration is appropriate where “the Court

has patently misunderstood a party, or has made a decision outside the adversarial issues

presented to the Court by the parties, or has made an error not of reasoning but of apprehension.”

Young, 161 F.R.D. at 62, citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir.1990). The Seventh Circuit has stated that a motion for reconsideration may

be brought “to correct manifest errors of law or fact.” Caisse Nationale de Credit Agricole v. CBI

Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996); Publishers Res., Inc. v. Walker-Davis

Publications, Inc., 762 F.2d 557, 561 (7th Cir. 1985).           Interlocutory orders may also be

reconsidered by a district court when to do so is “consonant with justice.” Young, 161 F.R.D. at

62. Whether to grant a motion to reconsider is a matter squarely within the Court’s discretion.

Molex Inc. v. Wyler, 334 F. Supp. 2d 1083, 1085 (N.D. Ill. 2004) (J. Castillo), citing Caisse

Nationale de Credit Agricole, 90 F.3d at 1270.

       A defendant may bring a motion to reconsider an erroneous denial of a motion to dismiss

where the complaint did not state a cause of action. In McSparran v. Larson, 2006 WL 2052057,

at *1 (N.D. Ill. 2006), the court faced a motion to reconsider the denial of defendants’ motion to

dismiss the complaint. Plaintiffs in that matter filed a derivative suit which lacked any allegations

as to actions taken by the board. Id. at *1, 4. Rather, the complaint only alleged two instances of

purported misconduct by former employees, which did not establish a cause of action for a

derivative suit based on a systematic lack of board oversight. Id. at *5. As the allegations of the


3
 On September 3, 2019, the Court entered an order allowing LoanCare to file its motion to reconsider by
September 13, 2019. (Doc. 39.)

                                                  6
complaint did not support the cause of action, the court granted defendants’ motion to reconsider

the denial of their motion to dismiss and dismissed the complaint. Id. at *6.

VI.    The Court’s Ruling on the Motion to Dismiss

       A.      The Court’s Findings

       In its Memorandum Opinion and Order (the “Opinion”), the Court correctly noted that

two “threshold criteria” must be met for the FDCPA to apply: (1) the defendant must qualify as

a debt collector; and (2) the communication by the debt collector that forms the basis of the suit

must have been made “in connection with the collection of any debt.” (Doc. 31, p. 5, citing Gburek

v. Litton Loan Servicing LP, 614 F.3d 380, 384 (7th Cir. 2010).) The Court stated that whether a

communication was sent in connection with the collection of a debt is a “commonsense inquiry,”

and “a question of objective fact, to be proven like any other fact.” (Doc. 31, p. 6, citing Gburek,

614 F.3d at 385; Ruth v. Triumph Partnerships, 577 F.3d 790, 798 (7th Cir. 2009).) The Court

also identified three factors courts should consider on this question: (1) “the absence of a demand

for payment”; (2) “[t]he nature of the parties’ relationship”; and (3) “the purpose and context of

the communications—viewed objectively.” (Doc. 31, p. 6, citing Gburek, 614 F.3d at 384-385.)

       The Court assessed each of the three factors in turn. As to the first factor (“the absence

of a demand for payment”), the Court found, and LoanCare agrees, that the “Waiver Notice does

not make a demand for payment. In fact, “it does the opposite—it waives a debt.” (Doc. 31, p. 6.)

The Court also points out that the absence of a demand for payment is not dispositive, but rather

is just “one of several factors that come into play in the commonsense inquiry of whether a

communication from a debt collector is made in connection with the collection of any debt.” (Doc.

31, p. 6, citing Gburek, 614 F.3d at 385.) LoanCare does not argue that the mere absence of a

demand for payment is dispositive.



                                                 7
        As to the second factor (“the nature of the parties’ relationship”), the Court found that the

relationship between LoanCare and Hamilton weighed in favor of applying the FDCPA, as the

only relationship LoanCare had with Hamilton “arose out of” Hamilton’s debt. (Doc. 31, p. 6,

citing Ruth, 577 F.3d at 799.) LoanCare does not argue that LoanCare and Hamilton had any

relationship except for that which arose out of Hamilton’s debt. 4

        The Court found that the third factor (“the purpose and context of the communications—

viewed objectively”) weighed in favor of applying the FDCPA. (Doc. 31, p. 7.) In support of this

finding, the Court notes two facts: (a) the Waiver Notice states that “there remains a deficiency

of $49.867.54” (which the Waiver Notice then explicitly waived); and (b) the Waiver Notice

includes an FDCPA disclaimer. (Doc. 31, pp. 7-8.) In determining whether the Waiver Notice

was sent in connection with the collection of a debt, the Court assessed the purpose of the Waiver

Notice “from the perspective of a reasonable consumer,” or as a “reasonable consumer could

plausibly view the communication.” (Doc. 31, pp. 6, 8, 10.) Applying this standard, the Court

found that the Complaint plausibly alleged that the Waiver Notice was sent in connection with

the collection of a debt. (Doc. 31, pp. 6, 8, 10.) 5




4
  The two cases on which the Court relies for the significance of the relationship “arising out of … the
defaulted debt” are factually inapposite as they both involved, in addition to the relationship, direct attempts
to collect the debt. Ruth, 577 F.3d at 799 (communication at issue was “sent in the same envelope as the
collection letter”); Heyer v. Pierce & Assocs., P.C., 2017 WL 75739, at *13 (N.D. Ill. 2017)
(communication at issue was a notice of sale in a foreclosure case, which was “an attempt to sell” the
property, and the “entire purpose of the sale was to collect” on the debt).
5
 The Court states that LoanCare “argues that a reasonable consumer could not plausibly believe the purpose
of this communication was to collect a debt.” (Doc. 31, p. 9.) LoanCare, however, did not present any
argument as to the reasonable consumer’s belief on the threshold question of whether the factual and
objective purpose of the Waiver Notice was to collect a debt. LoanCare only presented argument on the
reasonable consumer’s belief on the post-threshold, secondary question of whether the Waiver Notice was
false or misleading under Section 1692e, which is not at issue in this motion.


                                                       8
       B.      The Court’s Error of Law

       In ruling that the Complaint plausibly alleged that the communication at issue was sent in

connection with the collection of a debt, the Court made an error of law by assessing the purpose

of the communication “from the perspective of a reasonable consumer,” or as a “reasonable

consumer could plausibly view the communication.” (Doc. 31, pp. 6, 8, 10.) In deciding the debt

collection activity question from the perspective of how a reasonable consumer could view this

communication, the Court relied on Stricklin v. Jefferson Capital Sys., LLC, 2011 WL 5325735,

at *5-7 (S.D. Ill. 2011). (Doc. 27, p. 10.) This Court stated that the Southern District in Stricklin,

in denying a motion to dismiss, declined to find as a matter of law that a “reasonable consumer

would not believe the debt collector sent the communication in connection with the collection of

a debt.” (Doc. 27, citing Stricklin, 2011 WL 5325735, at *7.)

       The Southern District in Stricklin applied a standard of whether an “unsophisticated, but

reasonable” consumer would “not believe the debt collector sent the communication in

connection with the collection of a debt.” Stricklin, 2011 WL 5325735, at *7. The Seventh Circuit

has not adopted the standard of an “unsophisticated, but reasonable” consumer’s belief used in

Stricklin, or even the standard of a “reasonable consumer’s” belief used in the Opinion, to assess

whether a communication was sent in connection with the collection of a debt.

       Indeed, in Ruth the Seventh Circuit reviewed a District Court ruling that assessed whether

a communication was sent in connection with an attempt to collect a debt through how an

“unsophisticated debtor would view” the communication. 577 F.3d at 798. The Seventh Circuit

answered this question of “first impression for our court” by rejecting the “unsophisticated

consumer” standard and adopted a purely “objective” standard. Id. The Seventh Circuit ruled that

using an “unsophisticated consumer” standard to determine whether a communication is made in



                                                  9
connection with collection of a debt “would stand the statute on its head.” Id. The court concluded

that whether a communication was sent “in connection with” an attempt to collect a debt is a

question of objective fact, to be proven like any other fact. Id. 6 The Ruth court then assessed “as

a matter of law” whether any reasonable trier of fact could objectively conclude that the

communication at issue was sent in connection with an attempt to collect a debt. Id. at 798-799. 7

        Subsequent to Ruth, the Seventh Circuit in Gburek acknowledged that there is no “bright-

line rule” for determining whether a communication was made in connection with the collection

of any debt, and instead called for a “commonsense inquiry” on this issue. 614 F.3d at 384-385.

The Court in Gburek did not assess communications from the “perspective of a reasonable

consumer” or as a “reasonable consumer could plausibly view the communication,” as the Court

did in the Opinion. (Doc. 31, pp. 6, 8, 10.) Rather, under Gburek, the court looks at the “purpose

and context of the communications—viewed objectively,” i.e. why the communication was sent,

objectively and as a matter of fact.

        The Seventh Circuit in Gburek analyzed the language, purpose and context of


6
  The Court also cited Weber v. Seterus, Inc., 2018 WL 1519163, at *11 (N.D. Ill. 2018) for the proposition
that, when a communication “does calculate the ‘deficient balance,’” a “reasonable juror could conclude
that, given the nature of the parties’ relationship as servicer and borrower and the purpose and context of
the notice of error, [defendant’s] response qualified as a communication made in connection with the
collection of a debt.” (Doc. 31, p. 8.) What a reasonable juror may conclude as to the communication at
issue in Weber is not pertinent to this Court’s analysis of the factually inapposite Waiver Notice. The
communication in Weber included several other significant representations in addition to the deficient
balance, to wit: (a) a refund from the county had already been applied to the account; (b) the lender had
requested an additional refund; (c) the lender had not yet received this refund; (d) “until the escrow account
deficiency is resolved, we must decline to close the escrow account and will continue to collect for taxes”;
and (e) the loan was delinquent. Id. at *4.
7
  The court in Ruth assessed the specific communication at issue and determined that the communication
was sent in connection with an attempt to collect a debt because, inter alia: (a) it was “sent in the same
envelope as the collection letter, which the defendants admit was sent for debt-collection purposes”: (b) it
referred to both the owner of the defaulted debt and the company hired to try to collect it; and (c) the
“defendants would not have sent this combination of materials to the plaintiffs if they had not been
attempting to collect a debt.” 577 F.3d at 798–99.


                                                     10
communications in three prior “instructive” Seventh Circuit decisions in assessing objectively

and factually whether the communication at issue was sent in connection with the collection of

any debt. Id. In addition to Ruth (discussed above), the Gburek court considered Bailey v. Sec.

Nat. Servicing Corp., 154 F.3d 384 (7th Cir. 1998). In Bailey, a communication did “not demand

any payment whatsoever,” but merely informed the debtors about “the current status” of their

account. Id. at 388-389. Even though the communication did indeed list due dates for future

payments, the court deemed that the communication on its face was not a communication sent in

connection with the collection of any debt, but rather was merely a description of the current status

of the debtor’s account. Id. at 389. 8

        Similarly, the Sixth Circuit has assessed this issue from the perspective of the objective

purpose of the communication. In Goodson, the Sixth Circuit found that communications were

not made in connection with the collection of a debt because their “animating purpose” was not

to induce the debtor to make payments. 600 Fed. Appx. at 430. The court in Goodson so ruled

even though the communication contained an FDCPA disclaimer. Id. at 432; see also Gburek,

614 F.3d at 386 n.3 (FDCPA disclaimer “does not automatically trigger the protections of the

FDCPA”); Maynard v. Cannon, 401 Fed. Appx. 389, 395 (10th Cir. 2010) (FDCPA disclaimer is

“legally irrelevant”). 9



8
 The Gburek court also considered Horkey v. J.V.D.B. & Associates, 333 F.3d 769, 774 (7th Cir. 2003) (a
verbal communication was a communication in connection with the collection of any debt because the
words spoken in the specific communication were for the purpose of inducing the debtor to settle the debt).
9
 See also Marshall v. Deutsche Bank Nat’l Trust Co., 2011 WL 345988, at *3 (E.D. Ark. 2011), aff’d 445
Fed. Appx. 900 (8th Cir. 2011) (communications providing information to plaintiff about payment due
dates and amounts owed were not communications in connection with debt collection); Randerson v. Taylor
Hayden, PLLC, 2015 WL 4429354, at *4 (M.D. Fla. 2015) (a communication which states that it was not
seeking to collect on a deficiency, and waived plaintiff’s right to do so, does not constitute debt collection
activity); Bohringer v. Bayview Loan Servicing, LLC, 141 F.Supp.3d 1229, 1242 (S.D. Fla. 2015) (a
communication which states the amount of the debt and includes an FDCPA disclaimer does not constitute
debt collection activity when it does not seek to collect, and was akin to a statement of account).

                                                     11
       C.      Application of Proper Law to the Waiver Notice

               1.      The Objective Purpose of the Waiver Notice

       This Court, on reconsideration and pursuant to Ruth, should assess as a question of

objective fact whether the Waiver Notice was sent “in connection with” an attempt to collect a

debt. The Waiver Notice, by its own terms and language, waived LoanCare’s right to collect from

Hamilton and also advised Hamilton that LoanCare was not pursuing Hamilton for any balance.

As such, the Waiver Notice, when viewed factually, objectively and with the common sense

required under Gburek, leads to the conclusion that the communication was not sent in connection

with the collection of a debt.

       Hamilton in the Response admits the obvious – that an “effect of the letter” was to apprise

Hamilton “that debt is now being waived.” (Doc. 27, p. 5.) As Hamilton concedes that that

Waiver Notice “waived” the debt, it is logically inconsistent for Hamilton to argue the Waiver

Notice, objectively and factually, was sent “in connection with” an attempt to collect a debt.

       This Court should re-assess the three Gburek factors, notably with the third factor

determined under the proper standard. As to the first factor (“the absence of a demand for

payment”), the Court found, and LoanCare agrees, that the “Waiver Notice does not make a

demand for payment. In fact, it does the opposite—it waives a debt.” (Doc. 31, p. 6.) As to the

second factor (“the nature of the parties’ relationship”), the Court found, and LoanCare does not

dispute, that the only relationship LoanCare had with Hamilton “arose out of” Hamilton’s debt.

(Doc. 31, p. 6.) As to the third factor (“the purpose and context of the communications—viewed

objectively”), however, the Court erred in assessing this question from the “perspective of a

reasonable consumer” or as a “reasonable consumer could plausibly view the communication.”

(Doc. 31, pp. 6, 8, 10.)



                                                12
       The Waiver Notice, viewed factually, objectively and with the common sense required

under Gburek, was the polar opposite of a communication sent in connection with the collection

of a debt, as it advised that LoanCare was not pursuing Hamilton for any balance. Viewed

objectively, the Waiver Notice was not sent in connection with an attempt to collect a debt. As

noted by this Court in the Opinion, “it does the opposite—it waives a debt.” (Doc. 31, p. 6.) The

communication in Bailey did “not demand any payment whatsoever” but merely provided a

“current status.” 154 F.3d at 388-389. Even though the communication in Bailey listed “due

dates” for future payments that were indeed owed by the debtor, the Seventh Circuit nevertheless

found that the communication was not a “communication related to the collection of a debt.” Id.

at 389. As compared to the non-collection communication in Bailey, the Waiver Notice is even

more so not a communication related to the collection of a debt, as it waived all amounts due

rather than listing future payment due dates. This Court should also find instructive the Sixth

Circuit’s approach in Goodson, and find that the “animating purpose” of the Waiver Notice was

not to induce the debtor to make payments.

               2.      The Bankruptcy Disclaimer Issue

       LoanCare agrees with the Court that the presence of the bankruptcy disclaimer in the

Waiver Notice is not dispositive. (Doc. 31, p. 9.) Despite Hamilton’s statement in the Response

that LoanCare, “in an attempt [sic] escape liability, seeks refuge in the bankruptcy disclaimer

language,” LoanCare never in fact did so. (Doc. 27, p. 11.) Rather, LoanCare’s Motion effectively

says the opposite – that despite the existence of a bankruptcy disclaimer, the court must look at

whether the overall purpose of the communication as a whole was to induce payment and collect

on a debt (Doc. 17, p. 7.)

       At any rate, the language of the bankruptcy disclaimer, though not dispositive, is part of



                                               13
the Waiver Notice and may be considered by the Court. This language supplements the general

language of the Waiver Notice (i.e. that LoanCare “waives its right to collect the unpaid

deficiency balance” and will not “pursue [Hamilton] for any portion of the deficiency balance”).

The language in the bankruptcy notice further establishes, in the event Hamilton had received a

bankruptcy discharge (which he had, per the Complaint), the Waiver Notice: (a) was “for

informational purposes only”; (b) was “not intended to collect, recover, or offset the debt against

[Hamilton] personally”; and (c) “should not be considered a demand for payment or indicate that

[Hamilton is] personally liable for this debt.” (Doc. 15-1.) As such, though not dispositive, the

bankruptcy disclaimer further supports LoanCare’s position that the Waiver Notice was not sent

in connection with the collection of a debt.

               3.      Reconsideration of the Ruling is Required

       As set forth above, the Court made a clear error of law in assessing the purpose of the

communication (the third Gburek factor) “from the perspective of a reasonable consumer,” or as

a “reasonable consumer could plausibly view the communication.” Pursuant to Seventh Circuit

precedent and Northern District precedent in Young, such error may be reconsidered since it is

not merely an error of “reasoning,” but rather is an error of “apprehension” of the law.

Reconsideration is also “consonant with justice” under Young, as justice requires dismissal. A

failure to dismiss at this admittedly early stage of litigation will result in significant discovery

and litigation under the FDCPA, with class certification requested, based merely upon a

communication which, objectively and on its face, was not sent in connection with the collection

of any debt.    The Waiver Notice, simply stated, is not a proper communication to allow

commencement of litigation in this Court.




                                                14
       WHEREFORE, Defendant LoanCare, LLC respectfully requests that this Honorable

Court reconsider the Court’s ruling on its Fed. R. Civ. P. 12(b)(6) Motion to Dismiss the First

Amended Class Action Complaint of Plaintiff Derrick L. Hamilton, and enter an order dismissing

the Complaint in this cause with prejudice, and/or enter any other relief this Court deems

appropriate.

Charles M. Baum                            Respectfully, submitted,
Fidelity National Law Group
10 S. LaSalle St., Suite 2750              LoanCare, LLC
Chicago, IL 60603
T: (312) 223-2540                          By: /s/ Charles M. Baum_____
E: charles.baum@fnf.com                           Its Attorney
Atty No. 6226607 (IL)




                                              15
                               CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2019, I electronically filed the foregoing
MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT LOANCARE, LLC’S MOTION
TO RECONSIDER RULING ON DEFENDANT LOANCARE, LLC’S MOTION TO DISMISS
with the Clerk of the Court using the CM/ECF system, which sends electronic notification to all
registered participants of such filings to all attorneys of record.


                                               /s/ Charles M. Baum




                                              16
